DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 8, 10-11, 15-17, 20, 22-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen) and Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima).

	RE Claim 1, Takeda discloses a method for wireless communication at a user equipment (UE) (See Takeda Background; Summary), comprising: 
	Receiving downlink control information (DCI) during a transmission time interval (TTI), the DCI (See Takeda Background; Summary; [0062] – receiving scheduling information for PUSCH in TTIs (i.e. downlink control information)) comprising uplink index value identifying resources (See Takeda Background; Summary; [0062], [0136], [0224] – receiving scheduling information (i.e. resources [0136]) for PUSCH (uplink) which can be in the form of an index value [0224]) for transmitting a physical uplink shared channel (PUSCH) in an uplink pilot time slot (UpPTS) of a first subframe (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS); 
	determining a timing between receiving 6the DCI in the TTI (See Takeda [0063] - transmits/receives the shortened TTI after the elapse of a predetermined period of time (e.g., the integral multiple of the TTI length or the integer of the subframe length) and transmitting the PUSCH on the UpPTS in accordance with the uplink index value (See Takeda Background; Summary; [0062], [0224] – determining to receive scheduling information (which can be an index value [0224]) for PUSCH in TTIs (i.e. downlink control information)), wherein the timing is based at least in part on a processing 7capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs; processing capability can be whether the UE is a legacy UE or a UE that supports shortened TTI); and
	10transmitting the PUSCH in the UpPTS via the identified resources based at least in part on the determined timing and the uplink index value (See Takeda Background; Summary; [0063], [0147]-[0151], [0224] – transmitting PUSCH in UpPTS with UCI based on identified scheduling information (which can be an index value [0224]) received in DCIs).
	Takeda does not specifically disclose wherein the timing is based at least in part on a second subframe in which the DCI is received; or
	The DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; or
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format.
	However, Chen teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Chen Background) is based at least in part on a second subframe in which the DCI is received (See Chen [0031] - For example, the transmission timing rule could be that if group DCI transmits in subframe n, then the triggered UE should transmit in the UpPTS after the DL partial subframe in subframe n+k, k>=4).
See Chen Background).
	Takeda, modified by Chen, does not specifically disclose 
	The DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; or
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format.
	However, Kusashima teaches of 
	The DCI associated with a first DCI format from a set of DCI formats (See Kusashim [0013], [0099] – DCI format 0/4 of a plurality of DCI formats), wherein the first DCI format comprises the uplink index value (See Kusashim [0012]-[0013], [0095] – DCI format comprises PUSCH index value wherein the PUSCH can be transmitted in UpPTS); and
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format (See Kusashim [0012]-[0013], [0095] – transmitting PUSCH based on DCI format index value; PUSCH can be transmitted in UpPTS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising the DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink See Kusashima [0010]-[0011]).

	RE Claim 2, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 1 above, wherein the processing capability of the UE comprises a 2latency reduction capability of the UE (See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration and whether the UE supports normal or shortened TTI (i.e. whether the UE is a legacy UE or shortened-TTI supporting UE)).	

	RE Claim 3, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 2 above, wherein the latency reduction capability of the UE comprises at least one of: 
	a scheduling timing reduction capability, a TTI duration reduction capability, or a combination thereof (See Takeda Background; Summary; [0147]-[0151] – shortened TTIs).

	RE Claim 8, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 1 above, jointly managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Takeda [0062], [0149] – managing HARQ for PUSCHs).

	RE Claim 10, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 1 above, further comprising:
	receiving an acknowledgement of the PUSCH in the UpPTS in a same set of physical HARQ indicator channel (PHICH) resources used to acknowledge PUSCH transmissions in one or more uplink subframes (See Takeda [0170] – downlink ACK using PHICH resources).

	RE Claim 11, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 1 above, further comprising:
	2receiving downlink control information (DCI) (See Takeda Background; Summary; [0062] – downlink control information); and3 
	identifying an uplink grant for the PUSCH in the UpPTS, received in the DCI (See Takeda Background; Summary; [0062] – determining uplink scheduling for PUSCH based on DCI),4 based at least in part on: 
	a state of an information field included in the DCI (See Takeda [0062] – using DCI for uplink scheduling (i.e. “state of” DCI includes scheduling information for uplink transmission)), a masking of a5 control channel including the DCI with a predetermined cyclic redundancy check (CRC)6 mask, an association of the uplink grant with a predetermined decoding candidate, a size of7 the DCI, the second subframe in which the DCI is received (See Chen [0031]), a DCI format, or a 8combination thereof.

Claim 15, Takeda discloses a method for wireless communication (See Takeda Background; Summary), comprising: 
	determining whether to schedule a transmission of a physical uplink shared 3channel (PUSCH) to be transmitted in an uplink pilot time slot (UpPTS) of a first subframe (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS); 
	transmitting, to a user equipment, downlink control information (DCI) (See Takeda Background; Summary; [0062] – determining to transmit resource scheduling information for PUSCH in TTIs (i.e. downlink control information)) that includes an uplink index value (See Takeda Background; Summary; [0062], [0224] – resource scheduling information can be in the form of an index) indicating a set of resources (See Takeda [0062], [0136], [0224] – UL resource assignment (i.e. based on position [0136] – index [0224])) and a timing of a transmission time interval (TTI) for the PUSCH transmission in the 6UpPTS of the first subframe (See Takeda Background; Summary; [0062], [0136], [0224] – determining to transmit scheduling information for PUSCH in TTIs (i.e. downlink control information)), the timing of the TTI being based at least in part on a processing 7capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs; processing capability can be whether the UE is a legacy UE or a UE that supports shortened TTI);
	transmitting, during the TTI, the scheduling information for the PUSCH in the UpPTS (See Takeda Background; Summary; [0062] – transmitting scheduling information for PUSCH in TTIs (i.e. downlink control information)); and
See Takeda Background; Summary; [0147]-[0151] – receiving PUSCH in UpPTS with UCI based on scheduling information received in DCIs).
	Takeda does not specifically disclose wherein the timing is based at least in part on a second subframe in which the DCI is received; or
	The DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; or
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format.
	However, Chen teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Chen Background) is based at least in part on a second subframe in which the DCI is received (See Chen [0031] - For example, the transmission timing rule could be that if group DCI transmits in subframe n, then the triggered UE should transmit in the UpPTS after the DL partial subframe in subframe n+k, k>=4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, wherein the timing is based at least in part on a second subframe in which the DCI is received, as taught in Chen. One is motivated as such in order to provide more resource usage flexibility and efficiency (See Chen Background).
	Takeda, modified by Chen, does not specifically disclose 

	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format.
	However, Kusashima teaches of 
	The DCI associated with a first DCI format from a set of DCI formats (See Kusashim [0013], [0099] – DCI format 0/4 of a plurality of DCI formats), wherein the first DCI format comprises the uplink index value (See Kusashim [0012]-[0013], [0095] – DCI format comprises PUSCH index value wherein the PUSCH can be transmitted in UpPTS); and
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format (See Kusashim [0012]-[0013], [0095] – transmitting PUSCH based on DCI format index value; PUSCH can be transmitted in UpPTS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising the DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; and transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format, as taught in Kusashima. One is motivated as such in order to allow for proper communication based on frame type (See Kusashima [0010]-[0011]).

Claim 16, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 15 above, wherein the processing capability of the UE comprises a 2latency reduction capability of the UE (See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration and whether the UE supports normal or shortened TTI (i.e. whether the UE is a legacy UE or shortened-TTI supporting UE)).	

	RE Claim 17, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 16 above, wherein the latency reduction capability of the UE comprises at least one of: 
	a scheduling timing reduction capability, a TTI duration reduction capability, or a combination thereof (See Takeda Background; Summary; [0147]-[0151] – shortened TTIs).

	RE Claim 20, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 15 above, further comprising jointly managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Takeda [0062], [0149] – managing HARQ for PUSCHs).

	RE Claim 22, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 15 above, further comprising:
See Takeda [0170] – downlink ACK using PHICH resources).

	RE Claim 23, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 15 above, further comprising:
	transmitting2transmittingt downlink control information (DCI) (See Takeda Background; Summary; [0062] – downlink control information); and3 
	indicating a presence of an uplink grant for the PUSCH in the UpPTS, in the DCI (See Takeda Background; Summary; [0062] – determining uplink scheduling for PUSCH based on DCI),4 based at least in part on: 
	a state of an information field included in the DCI (See Takeda [0062] – using DCI for uplink scheduling (i.e. “state of” DCI includes scheduling information for uplink transmission)), a masking of a5 control channel including the DCI with a predetermined cyclic redundancy check (CRC)6 mask, an association of the uplink grant with a predetermined decoding candidate, a size of7 the DCI, the second subframe in which the DCI is received (See Chen [0031]), a DCI format, or a 8combination thereof.

	RE Claim 26, Takeda discloses an apparatus for wireless communication at a user equipment (UE) (See Takeda Background; Summary), 2comprising:  
	3a processor (See Takeda Background; Summary – UE’s have processors); and
See Takeda Background; Summary – UE’s have memory that are coupled with processors);  5the processor and the memory configured to:
	Receive downlink control information (DCI) during a transmission time interval (TTI), the DCI comprising an uplink index value identifying resources (See Takeda Background; Summary; [0062], [0136], [0224] – receiving scheduling information (i.e. resources [0136]) for PUSCH (uplink) which can be in the form of an index value [0224]) for transmitting a physical uplink shared channel (PUSCH) in an uplink pilot time slot (UpPTS) of a first subframe (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS); 
	determine a timing between receiving 6the DCI in the TTI (See Takeda [0063] - transmits/receives the shortened TTI after the elapse of a predetermined period of time (e.g., the integral multiple of the TTI length or the integer of the subframe length) and transmitting the PUSCH on the UpPTS in accordance with the uplink index value (See Takeda Background; Summary; [0062], [0224] – determining to receive scheduling information (which can be an index value [0224]) for PUSCH in TTIs (i.e. downlink control information)), wherein the timing is based at least in part on a processing 7capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs; processing capability can be whether the UE is a legacy UE or a UE that supports shortened TTI); and
	10transmit the PUSCH in the UpPTS via the identified resources based at least in part on the determined timing and the uplink index value (See Takeda Background; Summary; [0063], [0147]-[0151], [0224] – transmitting PUSCH in UpPTS with UCI based on identified scheduling information (which can be an index value [0224]) received in DCIs).
	Takeda does not specifically disclose wherein the timing is based at least in part on a second subframe in which the DCI is received; or
	The DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; or
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format.
	However, Chen teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Chen Background) is based at least in part on a second subframe in which the DCI is received (See Chen [0031] - For example, the transmission timing rule could be that if group DCI transmits in subframe n, then the triggered UE should transmit in the UpPTS after the DL partial subframe in subframe n+k, k>=4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, wherein the timing is based at least in part on a second subframe in which the DCI is received, as taught in Chen. One is motivated as such in order to provide more resource usage flexibility and efficiency (See Chen Background).
	Takeda, modified by Chen, does not specifically disclose 
	The DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; or

	However, Kusashima teaches of 
	The DCI associated with a first DCI format from a set of DCI formats (See Kusashim [0013], [0099] – DCI format 0/4 of a plurality of DCI formats), wherein the first DCI format comprises the uplink index value (See Kusashim [0012]-[0013], [0095] – DCI format comprises PUSCH index value wherein the PUSCH can be transmitted in UpPTS); and
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format (See Kusashim [0012]-[0013], [0095] – transmitting PUSCH based on DCI format index value; PUSCH can be transmitted in UpPTS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising the DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; and transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format, as taught in Kusashima. One is motivated as such in order to allow for proper communication based on frame type (See Kusashima [0010]-[0011]).

	RE Claim 27, Takeda, modified by Chen and Kusashima, discloses an apparatus, as set forth in claim 26 above, wherein the processing capability of the UE comprises a 2latency reduction capability of the UE (See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration and whether the UE supports normal or shortened TTI (i.e. whether the UE is a legacy UE or shortened-TTI supporting UE)).	

	RE Claim 28, Takeda, modified by Chen and Kusashima, discloses an apparatus, as set forth in claim 27 above, wherein the latency reduction capability of the UE comprises at least one of: 
	a scheduling timing reduction capability, a TTI duration reduction capability, or a combination thereof (See Takeda Background; Summary; [0147]-[0151] – shortened TTIs).

	RE Claim 29, Takeda discloses an apparatus for wireless communication at a network device (See Takeda Background; Summary), comprising: 
	3a processor (See Takeda Background; Summary – base stations have processors); and
	4memory coupled with the processor (See Takeda Background; Summary – base stations have memory coupled with processors);  5the processor and the memory configured to:
	6determine whether to schedule a transmission of a physical 7uplink shared channel (PUSCH) to be transmitted in an uplink pilot time slot 8(UpPTS) of a subframe (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS);
See Takeda Background; Summary; [0062], [0224] – resource scheduling information can be in the form of an index) indicating a set of resources (See Takeda [0062], [0136], [0224] – UL resource assignment (i.e. based on position [0136] – index [0224])) and a timing of a transmission time interval (TTI) for the PUSCH transmission in the 6UpPTS of a first subframe (See Takeda Background; Summary; [0062], [0136], [0224] – determining to transmit scheduling information for PUSCH in TTIs (i.e. downlink control information)), the timing of the TTI being 12based at least in part on a processing capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs; processing capability can be whether the UE is a legacy UE or a UE that supports shortened TTI);
	13transmit, during the TTI, the scheduling information for the 14PUSCH in the UpPTS (See Takeda Background; Summary; [0062], [0224] – transmitting scheduling information for PUSCH in TTIs (i.e. downlink control information)); and
	15receive the PUSCH in the UpPTS via the set of resources based at least in part on the 16scheduling information  (See Takeda Background; Summary; [0147]-[0151] – receiving PUSCH in UpPTS with UCI based on resources from scheduling information received in DCIs).
	Takeda does not specifically disclose wherein the timing is based at least in part on a second subframe in which the DCI is received; or
	The DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; or

	However, Chen teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Chen Background) is based at least in part on a second subframe in which the DCI is received (See Chen [0031] - For example, the transmission timing rule could be that if group DCI transmits in subframe n, then the triggered UE should transmit in the UpPTS after the DL partial subframe in subframe n+k, k>=4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, wherein the timing is based at least in part on a second subframe in which the DCI is received, as taught in Chen. One is motivated as such in order to provide more resource usage flexibility and efficiency (See Chen Background).
	Takeda, modified by Chen, does not specifically disclose 
	The DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; or
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format.
	However, Kusashima teaches of 
	The DCI associated with a first DCI format from a set of DCI formats (See Kusashim [0013], [0099] – DCI format 0/4 of a plurality of DCI formats), wherein the first DCI format comprises the uplink index value (See Kusashim [0012]-[0013], [0095] – DCI format comprises PUSCH index value wherein the PUSCH can be transmitted in UpPTS); and
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format (See Kusashim [0012]-[0013], [0095] – transmitting PUSCH based on DCI format index value; PUSCH can be transmitted in UpPTS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising the DCI associated with a first DCI format from a set of DCI formats, wherein the first DCI format comprises the uplink index value; and transmitting the PUSCH in the UpPTS based in part on the uplink index value of the first DCI format, as taught in Kusashima. One is motivated as such in order to allow for proper communication based on frame type (See Kusashima [0010]-[0011]).

	RE Claim 30, Takeda, modified by Chen and Kusashima, discloses an apparatus, as set forth in claim 29 above, wherein the processing capability of the UE comprises a 2latency reduction capability of the UE (See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration and whether the UE supports normal or shortened TTI (i.e. whether the UE is a legacy UE or shortened-TTI supporting UE)).	

Claims 4-6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et .

	RE Claim 4, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 3 above, further comprising 2determining the UE is not capable of latency reduction (See Takeda Background; Summary; [0062] – UE supporting normal TTIs).
	Takeda, modified by Chen and Kusashima, does not specifically disclose 
	3determining the timing is based at least in part on determining that the UE is not capable of latency 5reduction, and wherein the timing comprises a leading boundary occurring at least 63.5 subframes prior to the UpPTS.
	However, Nogami teaches of determining the timing is based at least in part on determining that the UE is not capable of latency 5reduction (See Nogami FIG 9; [0128] – determining normal TTI), and wherein the timing comprises a leading boundary occurring at least 63.5 subframes prior to the UpPTS (See Nogami FIG 9; [0128] – i.e. 4 subframe boundary for normal TTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen and Kusashima, comprising determining the timing is based at least in part on determining that the UE is not capable of latency 5reduction, and wherein the timing comprises a leading boundary occurring at least 63.5 See Nogami Background).

	RE Claim 5, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 3 above.
	Takeda, modified by Chen and Kusashima, does not specifically disclose
	determining that the processing capability of the UE comprises the scheduling timing reduction capability; and
Attorney Docket No. PQ794.01.01 (81679.4479)Qualcomm Ref. No. 164041C154	wherein 4determining the timing is based at least in part on determining that the processing capability of the UE comprises the 6scheduling timing reduction capability, and wherein the timing comprises a leading 7boundary occurring at least two subframes prior to the UpPTS.
	However, Nogami teaches of determining that the processing capability of the UE comprises the scheduling timing reduction capability (See Nogami [0133], [0284]-[0287] – determining if shortened PDCCH is to be used (i.e. for scheduling UE)), wherein 4determining the timing is based at least in part on determining that the processing capability of the UE comprises the 6scheduling timing reduction capability (See Nogami [0133], [0284]-[0287] – if shortened PDCCH is to be used (i.e. for scheduling UE), timing of subsequent transmissions are based on shortened PDCCH), and wherein the timing comprises a leading 7boundary occurring at least two subframes prior to the UpPTS (See Nogami [0284]-[0287] – i.e. 2 subframe boundary for shortened TTI).
See Nogami Background).

	RE Claim 6, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 3 above, further comprising determining that the processing capability of the UE comprises the TTI duration reduction 3capability (See Takeda Background; Summary; [0062] – UE supporting shortened TTIs).
	Takeda, modified by Chen and Kusashima, does not specifically disclose 4determining the timing is based at least in part on determining that the processing capability of the UE comprises the 6TTI duration reduction capability, wherein the timing comprises a leading 7boundary occuring at least 2.5 subframes prior to the UpPTS.
	However, Nogami teaches of determining the timing is based at least in part on determining that the processing capability of the UE comprises the 6TTI duration reduction capability (See Nogami FIG 9; [0128] – determining shortened TTI), and wherein the timing comprises a leading 7boundary occuring at least 2.5 subframes prior to the UpPTS (See Nogami [0289] – i.e. 3 subframe boundary for shortened TTI).
See Nogami Background).

	RE Claim 18, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 17 above. Takeda, modified by Chen and Kusashima, does not specifically disclose wherein the timing of the TTI for transmitting 2the scheduling information for the PUSCH comprises at least one of a leading boundary 3occurring at least 3.5 subframes prior to the UpPTS, a leading boundary occurring at least 4two subframes prior to the UpPTS, a leading boundary occuring at least 2.5 subframes prior 5to the UpPTS, or a combination thereof.
	However, Nogami teaches of wherein the timing of the TTI for transmitting 2the scheduling information for the PUSCH comprises at least one of a leading boundary 3occurring at least 3.5 subframes prior to the UpPTS (See Nogami FIG 9; [0128] – i.e. 4 subframe boundary for normal TTI), a leading boundary occurring at least 4two subframes prior to the UpPTS (See Nogami [0284]-[0287] – i.e. 2 subframe boundary for shortened TTI), a leading boundary occuring at least 2.5 subframes prior 5to the See Nogami [0289] – i.e. 3 subframe boundary for shortened TTI), or a combination thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen and Kusashima, wherein the timing of the TTI for transmitting 2the scheduling information for the PUSCH comprises at least one of a leading boundary 3occurring at least 3.5 subframes prior to the UpPTS, a leading boundary occurring at least 4two subframes prior to the UpPTS, a leading boundary occuring at least 2.5 subframes prior 5to the UpPTS, or a combination thereof, as taught in Nogami. One is motivated as such in order to improve system flexibility and efficiency (See Nogami Background).

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Yao et al. (US# 2017/0317790 hereinafter referred to as Yao).

	RE Claim 7, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 1 above.
	Takeda, modified by Chen and Kusashima, does not specifically disclose separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs.
See Yao [0070]-[0072] – HARQ for PUSCH in UpPTS handled differently than HARQ for PUSCH for normal/legacy cases).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen and Kusashima, comprising separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs, as taught in Yao. One is motivated as such in order to better handle HARQ in special subframes (See Yao Background; Summary).

	RE Claim 19, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 15 above.
	Takeda, modified by Chen and Kusashima, does not specifically disclose separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs.
	However, Yao teaches of separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Yao [0070]-[0072] – HARQ for PUSCH in UpPTS handled differently than HARQ for PUSCH for normal/legacy cases).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as See Yao Background; Summary).

Claims 9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Skov et al. (US# 2015/0103704 hereinafter referred to as Skov).

	RE Claim 9, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 1 above.
	Takeda, modified by Chen and Kusashima, does not specifically disclose asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs.
	However, Skov teaches of asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Skov [0042], [0049] – asynchronous HARQ for PUSCH (which can be in UpPTS)).
See Skov [0049]).

	RE Claim 21, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 15 above.
	Takeda, modified by Chen and Kusashima, does not specifically disclose asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs.
	However, Skov teaches of asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Skov [0042], [0049] – asynchronous HARQ for PUSCH (which can be in UpPTS)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen and Kusashima, comprising asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs, as taught in See Skov [0049]).

Claims 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Takeda et al. (US# 2013/0343313 hereinafter referred to as Takeda ‘313).

	RE Claim 12, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 1 above, comprising receiving downlink control information (DCI) (See Takeda [0062]-[0063] – receiving DCI).
	Takeda, modified by Chen and Kusashima, does not specifically disclose 3 
	determining a size of the DCI; and
4	identifying, within the DCI, at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on the6 size of the DCI.
	However, Takeda ‘313 teaches of 
	determining a size of the DCI (See Takeda ‘313 [0018], [0143] – determining DCI size (i.e. extended)); and
4	identifying, within the DCI, at least one decoding candidate for an uplink grant 5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on See Takeda ‘313 [0018], [0143] – performing blind decoding of DCI for uplink scheduling information based on extended size).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Takeda, modified by Chen and Kusashima, comprising determining a size of the DCI; and
4	identifying, within the DCI, at least one decoding candidate for an uplink grant 5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on the 6 size of the DCI, as taught in Takeda ‘313. One is motivated as such in order to reduce the number of blind decodings that need to take place (See Takeda ‘313 Background; [0010]-[0019]).

	RE Claim 24, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 15 above, comprising transmitting downlink control information (DCI) (See Takeda [0062]-[0063] – transmitting DCI).
	Takeda, modified by Chen and Kusashima, does not specifically disclose 3 
4	the DCI comprising at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on a size of the DCI.
	However, Takeda ‘313 teaches of 
	determining a size of the DCI (See Takeda ‘313 [0018], [0143] – determining DCI size (i.e. extended)); and
See Takeda ‘313 [0018], [0143] – performing blind decoding of DCI for uplink scheduling information based on extended size).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Takeda, modified by Chen and Kusashima, comprising determining a size of the DCI; and
4	the DCI comprising at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on the6 size of the DCI, as taught in Takeda ‘313. One is motivated as such in order to reduce the number of blind decodings that need to take place (See Takeda ‘313 Background; [0010]-[0019]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Deng et al. (US# 2013/0324182 hereinafter referred to as Deng).

	RE Claim 13, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 1 above. Takeda, modified by Chen and Kusashima, does not 
	determining a second power control parameter for the PUSCH in the UpPTS 5 based at least in part on the first power control parameter for the TTI. 1 
	However, Deng teaches of identifying a first power control parameter for a transmission time interval3 (TTI) (See Deng [0061], [0079]-[0080] – PUCCH assigned power control first); and 4
	determining a second power control parameter for the PUSCH in the UpPTS5 based at least in part on the first power control parameter for the TTI (See Deng [0061], [0079]-[0080] – PUCCH assigned power control first then remainder is assigned to PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Takeda, modified by Chen and Kusashima, comprising identifying a first power control parameter for a transmission time interval3 (TTI); and 4
	determining a second power control parameter for the PUSCH in the UpPTS 5 based at least in part on the first power control parameter for the TTI, as taught in Deng. One is motivated as such in order to better handle power control and resource allocation when performing multiple transmissions in parallel or cross link transmissions (See Deng Background; Summary). 1

	RE Claim 14, Takeda, modified by Chen, Kusashima and Deng, discloses a method, as set forth in claim 13 above, wherein the second power control parameter2 is See Deng [0095] – semi-static relationship).

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Aiba et al. (US# 2016/0056933 hereinafter referred to as Aiba).

	RE Claim 25, Takeda, modified by Chen and Kusashima, discloses a method, as set forth in claim 15 above. 
	Takeda, modified by Chen and Kusashima, does not specifically disclose receiving a random access preamble; and 3 scheduling the transmission of the PUSCH in the UpPTS in response to 4receiving the random access preamble. 1 
	However, Aiba teaches of receiving a random access preamble (See Aiba [0048], [0080], [0111] – receiving random access preamble); and 
	3 scheduling the transmission of the PUSCH in the UpPTS in response to 4receiving the random access preamble (See Aiba [0048], [0080], [0111] – random access response scheduling PUSCH (in UpPTS)). 1 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Takeda, modified by Chen and Kusashima, comprising receiving a random See Aiba [0010]-[0018]).


Response to Arguments
	Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach “wherein the timing is based at least in part on a processing capability of the UE”, the Examiner respectfully disagrees. The Applicant has argued that the mere use of shortened TTIs in Takeda ‘676 is not a “processing capability”. In addition, the Applicant has argued that the capability of the user terminal in Takeda to transmit PUSCH in a shortened TTI is based on a “PUSCH configuration” and is not a “processing capability”. The Examiner disagrees and submits that Takeda discloses processing capability in whether or not a UE supports a shortened TTI or not (i.e. legacy terminal). Furthermore, the claim language states that the timing is based “at least in part on a capability of the UE” (emphasis added). That is, in Takeda, whether or not configuration information is also used “in part” in making the timing determinations, the processing capability of the UE (i.e. UE that supports shortened TTIs or not) is at least considered “in part” in the subsequent timing determinations. 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVE R YOUNG/Primary Examiner, Art Unit 2477